                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

  GLENN TUCKER, Individually, and                 )
  SUSAN TUCKER, Individually and as               )
  Power of Attorney for Christopher               )
  Ferrell,                                        )
                                                  )
          Plaintiffs,                             )
                                                  )        Case No. 3:18-cv-00495
  v.                                              )        Judge Aleta A. Trauger
                                                  )
  JON HARVEY POLK,                                )
                                                  )
          Defendant.                              )

                                              ORDER

       For the reasons explained in the accompanying Memorandum Opinion, the plaintiffs’

Motion for Entry of Default Judgment (Doc. No. 19) is GRANTED, and judgment SHALL be

entered against defendant Jon Harvey Polk on the plaintiffs’ claim for conversion in the amount

of $111,000 in compensatory damages and $100,000 in punitive damages. In addition, the

plaintiffs are awarded prejudgment interest at the rate 6.35% on the compensatory damages award,

running from June 7, 2015 through the date judgment is entered in this case. Costs are taxed against

the defendant.

       The plaintiffs’ claims for intentional misrepresentation and tortious interference with

contract are DISMISSED.

       This is the final order in this case. The Clerk shall enter judgment consistent with this order.

Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge
